UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7643



JOHN WESLEY STEWART,

                                              Plaintiff - Appellant,

          versus


COLIN C. J. ANGLIKER; NURSE DAVISON; JOHN DOE,
I; JANE DOE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-740)


Submitted:   March 12, 1998                 Decided:   March 25, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wesley Stewart, Appellant Pro Se. Richard Edward Ladd, Jr.,
PENN, STUART, ESKRIDGE & JONES, Abingdon, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders accepting

the magistrate judge’s recommendation, denying relief on his 42

U.S.C. § 1983 (1994) complaint, and denying his motion for recon-

sideration. We have reviewed the record and the district court's

orders and opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Stewart v. Angliker,
No. CA-96-740 (W.D. Va. Aug. 13, Oct. 17 & Dec. 9, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2